Case 19-01100-BFK             Doc 16      Filed 11/15/19 Entered 11/15/19 10:19:26          Desc Main
                                          Document     Page 1 of 1



                               UNITED STATES BANKRUPTCY COURT
                                 EASTERN DISTRICT OF VIRGINA
                                        Alexandria Division

IN RE: ANTOINE A. KAYAL                                )       Chapter 7
                                                       )       Case No. 19-11924-BFK
         Debtor.                                       )
------------------------------------------------------ )
                                                       )
DANDAN, INC., a Virginia corporation                   )
GEORGE DANDAN                                          )
                                                       )
         Plaintiffs,                                   )
                                                       )
v.                                                     )       Adversary Proceeding No. 19-01100-BFK
                                                       )
ANTOINE A. KAYAL                                       )
                                                       )
         Defendant.                                    )
___________________________________ )

                                       CERTIFICATE OF SERVICE

         I hereby certify that on this 15th day of November, 2019, a true and correct copy of the
Final Order Granting Default Judgment entered by the Court on November 15, 2019, was sent by
first class United States mail, postage prepaid, to:

Antoine A. Kayal
529 Highridge Road
Front Royal, VA 22630


                                             /s/ Kevin S. Jaros
                                             _____________________________
                                             Kevin S. Jaros (VSB# 65582)
                                             PJI Law, PLC
                                             3900 Jermantown Rd, Suite 220
                                             Fairfax, Virginia 22030
                                             Phone: (703) 865-6100
                                             Fax: (703) 865-6125
                                             kjaros@pjilaw.com
                                             Counsel for Plaintiffs


                                                           1
